On July 17, 1924, defendant, at that time sheriff of the county of Muskegon, received a telegram from Horace M. Hamilton, captain of detectives at South Bend, Indiana, reading as follows:
"I hold warrant for Frank G. Kratzer charge making false statement now at Antisdale hotel Route One arrest and advise."
While the defendant did not know Mr. Hamilton personally, he knew that he was an officer at South Bend. He directed two of his deputies to go to the Antisdale hotel, where they found plaintiff, arrested him, brought him to Muskegon, and lodged him in jail. Defendant at once notified Detective Hamilton, and received a reply, "Wire immediately if Frank G. Kratzer will return without extradition papers." He took the matter up with the plaintiff and his attorney, and was informed that they would let him know the next day. They did not do so, and he wired Hamilton to send an officer after plaintiff. He received the following reply: "File fugitive warrant for Frank G. Kratzer and hold officer leaving for papers."
On July 21st, plaintiff petitioned for and was granted a writ of habeas corpus. On the same day defendant received the following message from a South Bend police officer, sent from Indianapolis: "Advise prosecuting attorney to defend Kratzerhabeas corpus on way with papers." The habeas corpus proceeding was heard on July 22d, and plaintiff was discharged from custody. *Page 454 
The defendant testified on the trial of this case that when plaintiff was first brought to the jail he asked him if he owned the automobile he had at the hotel, and whether he had a driver's license, and that defendant said he did not have a license. One of the officers then present also so testified. When plaintiff was discharged on the writ of habeas corpus, the defendant made complaint against him for driving without a license. He directed two of his deputies to watch plaintiff and not permit him to leave the city until the warrant was issued. These officers stationed themselves near the door of the office of plaintiff's attorney, where he then was, and, when he attempted to leave, detained him. There is proof that at the time of such detention the warrant had been issued and delivered by the defendant to another deputy, who went to the office where plaintiff was being detained, and placed him under arrest. He was at once taken before the justice who issued the warrant, and his bail fixed at $200. At the hearing on the following day, the plaintiff produced a driver's license, and the charge was dismissed. In the meantime, a copy of the complaint on which the warrant at South Bend had been issued was received by the prosecuting attorney, and a fugitive warrant was issued. Soon thereafter, an officer from South Bend arrived with proper rendition papers, and the plaintiff was delivered into his custody and taken to South Bend, where he was admitted to bail, and afterwards, and on August 11th, the charge against him was dismissed.
In January, 1925, he began this action against defendant, charging malicious prosecution and false imprisonment. The jury rendered a verdict of no cause for action. The plaintiff reviews the judgment entered thereon for defendant by writ of error. By appropriate assignments, based on the refusal to charge as requested, plaintiff's counsel present the questions discussed by them in their brief. *Page 455 
1. Was the arrest first made justified? It is contended that the information contained in the telegram was not sufficient to justify the arrest. The rule is well established in this State that an officer arresting without a warrant must have reasonable grounds for believing that a felony has been committed, and that the person arrested committed it. The telegram was received from one whom the defendant knew to be a police officer at South Bend. He had a right to assume that the warrant was legally issued. The proofs disclosed that it was. Plaintiff, when shown the telegram, admitted his identity. The facts being undisputed, whether there was probable cause became a question of law. Schneider v. Shepherd, 192 Mich. 82, 87 (L. R. A. 1916F, 399). In our opinion, the arrest was justified.Filer v. Smith, 96 Mich. 347 (35 Am. St. Rep. 603), and cases cited. People v. Bressler, 223 Mich. 597; 2 R. C. L. p. 457.Malcolmson v. Scott, 56 Mich. 459, relied on by plaintiff, is easily distinguishable. The information on which the defendant acted in that case was contained in a letter, signed by a person unknown to the officer, and did not state that a prosecution had been commenced or warrant issued.
2. Was the arrest made on the charge of driving an automobile without having obtained a driver's license justified? Section 10 of Act No. 368, Pub. Acts 1919 (Comp. Laws Supp. 1922, § 4832 [11]), provides that any person operating a motor vehicle without the required license therefor shall be deemed guilty of a misdemeanor. The trial court charged the jury:
"I also charge you, gentlemen, that if the warrant had actually been issued by Justice Gale before the arrest of Kratzer was upon such warrant or before the arrest of Kratzer was made upon such warrant or before the arrest of Kratzer was made by Officers Sharron and Connelly and such warrant was in the hands of the defendant or any of his deputies then *Page 456 
such warrant was equally so far as the law is concerned, in the hands of Officers Sharron and Connelly, Who made the arrest."
While the rule of law thus stated is applicable when the charge is a felony, it is not the law in this State where the charge is a misdemeanor. A similar question was presented inPeople v. McLean, 68 Mich. 480. The trial court there instructed the jury that if the warrant charging assault and battery was in the hands of the sheriff, and he and a deputy, called upon by him to assist in making the arrest, were seeking to do so, the arrest made by the deputy was justified, "even though the sheriff was some distance away with the warrant in his possession." In reversing the case for error in this instruction, it was said:
"McLean was charged simply with a misdemeanor, and he could not be arrested for the crime after the commission of the act, without a proper warrant.
"The warrant was issued and delivered to the sheriff. The sheriff is authorized to take such assistance with him in making an arrest as he may deem necessary, and the warrant in his possession while present and pursuing his object will be a justification to his assistants in making the arrest. But he has no authority to send an under-sheriff or deputy to one place to make an arrest without a warrant, while he goes to another for the same purpose with the warrant. He cannot send his deputy into one town or county while he gives pursuit in another. Under the ancient practice of hue and cry, before warrants were issued, this might be done in the pursuit of felons, but no hue and cry could be raised for a misdemeanor.
"We think it clear that in cases of misdemeanors the sheriff must be present either in sight or hearing, directing the arrest, to justify a person not armed with the warrant to make the arrest. Such was not the case here."
The rule of law thus stated was quoted with approval inMcCullough v. Greenfield, 133 Mich. 463, 466 (62 L.R.A. 906, 1 Ann. Cas. 924). It must *Page 457 
be accepted as the law of this State. The rule is, of course, different where an officer accompanies another who has a warrant in his possession, and they are acting in concert in the discharge of their legal duty. People v. Durfee, 62 Mich. 487.
3. Errors in the admission of testimony. Errors are assigned on the admission of testimony. We need not consider them in view of the conclusion reached that defendant was justified in arresting plaintiff on the Indiana charge. The issue on a new trial will be confined to the unlawful detention of plaintiff on the charge of driving without a license up to the time he was taken in charge by the officer having the warrant, and the proof limited thereto and to the damages plaintiff sustained thereby.
The judgment is reversed and set aside and a new trial granted, with costs to appellant.
STEERE, FELLOWS, CLARK, and McDONALD, JJ., concurred with SHARPE, J.